Case 2:91-cv-00589-CJC Document 684-1 Filed 07/17/20 Page 1 of 6 Page ID #:7664




                           EXHIBIT A




                                    Exhibit A
                                      022
Case 2:91-cv-00589-CJC Document 684-1 Filed 07/17/20 Page 2 of 6 Page ID #:7665




                                    Exhibit A
                                      023
Case 2:91-cv-00589-CJC Document 684-1 Filed 07/17/20 Page 3 of 6 Page ID #:7666




                                    Exhibit A
                                      024
Case 2:91-cv-00589-CJC Document 684-1 Filed 07/17/20 Page 4 of 6 Page ID #:7667




                                    Exhibit A
                                      025
Case 2:91-cv-00589-CJC Document 684-1 Filed 07/17/20 Page 5 of 6 Page ID #:7668




                                    Exhibit A
                                      026
Case 2:91-cv-00589-CJC Document 684-1 Filed 07/17/20 Page 6 of 6 Page ID #:7669




                                    Exhibit A
                                      027
